DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species/Invention I (Figs. 1-2) in the reply filed on 8/4/22 is acknowledged.
Applicant indicated that claims 1-2 are the claims that read on the elected species.
Accordingly, Claims 3-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/22.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hasanovic et al. (US 2021/0202136).
Hasanovic (e.g. Figs. 1A-6B et al.) teaches:
Regarding Claim 1: A printed circuit board transmission line utilized as a millimeter wave attenuator(e.g. Hasanovic [0040] describes the spiral trace (103) being printed on the substrate (101), i.e. a printed circuit board, and the spiral forms a lossy microstrip transmission line, e.g. see [0080] and [0032], and [0081] teaches functionality at 33 GHz which is a millimeter wave frequency, and the device attenuates e.g. see [0047]), comprising: a transmission line (103) including a first terminal (105) and a second terminal (109/113); and a signal feed part (107) electrically connected to the first terminal; wherein the transmission line has a predetermined line width and a predetermined line length (e.g. [0033] teaches the length is selected based on the frequency and [0048] shows calculations including width); wherein the signal feed part receives an external signal, and the external signal is outputted from the second terminal through the transmission line (e.g. see [0067], the signal may connect to a via terminal (517) connected to the second end terminal of the spiral); wherein, through a cooperation of the predetermined line width and the predetermined line length of the transmission line, a signal loss of the transmission line is between 3 decibels and 40 decibels (e.g. see [0081] and [0080] the attenuation/loss can be 20 or 30 dB, and see [0033] and [0048]).  
Regarding Claim 2: a second signal feed part (via 517,515) electrically connected to the second terminal (509) (e.g.  in Fig. 5B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843